         Case 3:16-cv-02010-WWE Document 82 Filed 05/31/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 STEPHEN M. KENNEDY and ALICIA
 CARSON, on behalf of themselves and all                      No. 3:16-cv-02010 (WWE)
 similarly situated,

                        Plaintiffs,

                v.                                            May 31, 2019

 MARK T. ESPER, Secretary of the Army,

                        Defendant.

               NOTICE OF FILING OF THE ADMINISTRATIVE RECORD

       The defendant hereby files the administrative record. The filing is divided into three

parts: (1) the administrative record of Mr. Kennedy (to be filed separately under seal); (2) the

administrative record of Ms. Carson (to be filed separately under seal); and (3) the supplemental

materials as ordered by the Court in its April 5, 2019, ruling, see docket entry #80.

       Attached to the beginning of each volume is the certification of the record and the index.

Volume three is attached to this notice. Volumes one and two will be filed under seal and will be

partitioned because the size of the files exceeds CM/ECF upload rules.
         Case 3:16-cv-02010-WWE Document 82 Filed 05/31/19 Page 2 of 2



                                             The Defendant,


                                      By:    /S/ David C. Nelson
                                             David C. Nelson (ct25640)
                                             Assistant U.S. Attorney
                                             157 Church Street, 24th Floor
                                             New Haven, Connecticut 06510
                                             Tel: (203) 821-3700
                                             Email: David.C.Nelson@usdoj.gov

Of Counsel:

Joseph G. Nosse
Major, U.S. Army
Litigation Attorney
U.S. Army Legal Services Agency
9275 Gunston Rd., Room 3026
Fort Belvoir, Virginia 22060


                                       CERTIFICATION

I hereby certify that on May 31, 2019, a copy of the foregoing was filed electronically. Notice of
this filing was sent by e-mail to all parties by operation of the Court’s electronic filing system.
Parties may access this filing through the Court’s system.

                                                     /S/ David C. Nelson
                                                     David C. Nelson (ct25640)
                                                     Assistant United States Attorney
